Title: James Madison to Gulian C. Verplanck, 20 January 1834
From: Madison, James
To: Verplanck, Gulian C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 20. 1834.
                            
                        
                        
                             
                        I have recd. the Copy of your Introductory Lecture before the "Mechanics’ Institute" of the City of New York;
                            and I tender my thanks for the pleasure afforded by the instructive & impressive views it presents of a subject in
                            itself so interesting. With great & cordial esteem
                        
                        
                            
                                James Madison
                            
                        
                    